The petitioners sought the issuance of a license to sell intoxicating liquors in a package store, in the City of Miami. They filed a petition for a declaratory decree under the provisions of F.S.A. Sec. 87.01, basing their contention upon the invalidity of Municipal Ordinance No. 2896, which prevented the issuance of a new license for one whose place *Page 743 
of business would be located in what was termed a "Combination Residential and Business Zone," within 2500 feet of an established licensee. The Chancellor, in a comprehensive final decree, upheld the validity of the ordinance. The contentions of the petitioners have been decided adversely by this Court in City of Miami v. State ex rel Green, 131 Fla. 864, 180 So. 45; City of Miami v. Kichinko, 156 Fla. 128, 22 So. 2d 627; State ex rel Dixie Inn, Inc. v. City of Miami, et al., 156 Fla. 784,24 So. 2d 705.
Affirmed.
THOMAS, C. J., BUFORD, CHAPMAN, ADAMS, and BARNS, JJ., concur.
TERRELL, J., nor participating.